           Case 1:19-cv-00290-SLC Document 16 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RAVI SUNDAY,

                                Plaintiff,

         against
                                                         CIVIL ACTION NO.: 19 Civ. 290 (SLC)
GREYHOUND LINES, INC., et al.,
                                                               ORDER FOR STATUS REPORT
                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         Because neither party filed dispositive motions, the parties are directed to provide a joint

status letter by June 16, 2020 informing the court how they would like to proceed in this action.

The parties should inform the Court whether they would like a pre-trial schedule, or whether

they are interested in scheduling a settlement conference.



Dated:             New York, New York
                   June 2, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
